PER CURIAM.
We affirm the trial court’s denial of appellant’s Rule 3.800(a) motion to correct illegal sentence. Pursuant to section 958.14, Florida Statutes, following appellant’s substantive violation of youthful offender probation, which he admitted, the court sentenced him to fifteen years in prison for robbery with a firearm. The sentence is within the statutory maximum for this offense, authorized by the youthful offender statute, and not illegal. See id. The court did not revoke appellant’s youth*785ful offender status,1 so his reliance on Blacker v. State, 49 So.3d 785 (Fla. 4th DCA 2010), is misplaced.
DAMOORGIAN, GERBER and CONNER, JJ., concur.

. "A defendant's status as a youthful offender matters in part because it affects the defendant’s classification within the prison system and the programs and facilities to which the defendant can be assigned.” Blacker, 49 So.3d at 787 n. 2.